DETAILED ACTION
Claims 1 - 4 of U.S. Application No. 16335824 filed on 3/22/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is amended to clarify that “the jamming suppressing portions being disposed at corners of portions of edge portions of the base portion where the vane portions are separated”. Claim 1 was rejected for being anticipated by Chung. In Chung the jamming suppressing portion is not at corner of portion of any of the edge portions of the base portion, rather, the jamming suppressing portion in Chung is on the base portion away from the edge portion. That being said, the 102(a)(1) rejection to claim 1 is overcome. None of the prior arts in record, or a combination thereof making the amended claim 1 obvious, therefore, claim 1 is deemed allowable.
Claims 2-4 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, Art Unit 2832